         Case 1:16-cr-00515-NGG-LB Document 101 Filed 07/29/20 Page 1 of 2 PageID #: 6269

                                           CAHILL GORDON & REINDEL LLP
                                                   EIGHTY PINE STREET
                                                 NEW YORK, NY 10005-1702
HELENE R. BANKS           JONATHAN J. FRANKEL          TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL            ARIEL GOLDMAN                    WWW.CAHILL.COM              GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH           JASON M. HALL                       ___________              BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST            WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI          NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON        CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK            DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT    TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER              DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED            ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS             BRIAN S. KELLEHER               24 MONUMENT STREET           SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING         RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN           CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA         JOEL KURTZBERG                       ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING        TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI      MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL      ALIZA R. LEVINE                                              MICHAEL A. SHERMAN
                                                                                                                      * ADMITTED IN DC ONLY


                                                         (212) 701-3207

                                                                                                    July 29, 2020



                            Re:       United States v. OZ Africa Management GP, LLC,
                                      No. 16-cr-515 (NGG-LB)

            Dear Judge Garaufis:

                   OZ Africa respectfully submits this letter to briefly correct two statements concerning OZ
            Africa’s position made in the Claimants’ July 28, 2020 letter.

                     First, the Claimants state at page 2 of their letter that “the Parties have . . . agreed to adopt”
            “the DCF model prepared by the Government’s financial expert” for these purposes, “using a
            discount rate of approximately 16.66%.” This is incorrect. OZ Africa has never accepted, and
            does not accept, the validity of a DCF model to value the Claimants’ property, nor has it ever
            accepted a discount rate of 16.66% as the Claimants suggest. Rather, as stated during the July 23
            conference and again in OZ Africa’s July 28 letter, OZ Africa continues to believe that the
            Claimants’ losses should be measured by the loss to the publicly-traded price of their Africo shares
            (their property), but for the sake of finality and closure, and in the spirit of the compromise the
            parties are trying to reach, would be willing to pay $136 million in full and final satisfaction of its
            restitution obligations to all victims.

                    Second, it is not correct that “[i]f the number of new victims does not materially change
            the percentage of shares represented, the Defendant will go forward with the contingent settlement
            with [the Claimants] by paying the agreed upon $136 million to the [Claimants], plus an additional
            amount to any newly identified victims.” (Claimants’ July 28, 2020 Letter at 4). As OZ Africa
            made clear during the July 23 conference and again in its July 28 submission, OZ Africa would
            conditionally agree to pay $136 million, and no more, in full and final satisfaction of its restitution
Case 1:16-cr-00515-NGG-LB Document 101 Filed 07/29/20 Page 2 of 2 PageID #: 6270
 CAHILL GORDON & REINDEL LLP


                                                   -2-



 obligations to all identified victims, including the Claimants and any other victims identified in
 advance of sentencing. No other formulation of OZ Africa’s position would be accurate.1

         OZ Africa naturally defers to the Court on next steps, but believes it is very important
 that the record be completely clear on its position and intentions.



                                                 Respectfully submitted,

                                                 CAHILL GORDON & REINDEL LLP

                                                 By:     /s/ Anirudh Bansal
                                                         Anirudh Bansal
                                                         Tara H. Curtin
                                                         Benjamen Starkweather
                                                 80 Pine Street
                                                 New York, New York 10005
                                                 Tel.: (212) 701-3000

                                                 Attorneys for OZ Africa Management GP, LLC



 VIA ECF

 The Honorable Nicholas G. Garaufis
 United States District Judge
 United States District Court for the Eastern District of New York
 United States Courthouse, Room 1426 S
 225 Cadman Plaza East
 Brooklyn, New York 11201

 cc:     All Counsel of Record via ECF




 1
          As we informed the Claimants, and as noted during the July 23 conference, if a de minimis number
 of additional victims were to come forward, OZ Africa might be inclined to go forward with a settlement
 on terms to be negotiated, but would have no obligation to do so. See July 23, 2020 Tr. at 13-15.
